DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 are dependent on canceled claim 6, as such it is impossible to determine what limitations are meant to be included in claims 7 and 8 and as such the claims have not been further examined. As written Claims 7 and 8 are incomplete as it fails to include any limitations from the referenced canceled claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Labaume et al. (US Patent Application Publication US 2011/0023517 A1).
Regarding claim 1, Labaume discloses (Figures 1-4) A refrigeration cycle apparatus comprising: a casing; an air handling unit accommodated in the casing (a casing the form of ductwork for extraction and distribution ducts 4, 8, 11 and 19 respectively as seen in figure 4), the air handling unit including a first duct (for injected airflow F1 as seen in figure 4) having a first inlet communicating with an outdoor space ( an inlet into air injection network 11 for flow F1), and a first outlet communicating with an indoor space ( an outlet at distribution duct 19 which distributes air into rooms 12 per paragraph 0050) , a second duct (for extracted airflow F2 as seen in figure 4) having a second inlet communicating with the indoor space ( an inlet into air extraction duct 4), and a second outlet communicating with the outdoor space ( an outlet into air extraction network 8 as seen in figure 4, through fan per paragraph 0042 and figure 1), a first fan configured to force air to move from the first inlet to the first outlet through the first duct (the air injection network  in ducts 11, and 19 has an associated fan capable of carrying out the air injection per paragraph 0030 and 0044), and a second fan configured to force air to move from the second inlet to the second outlet through the second duct (an air extraction network  in ducts 4 and 8 is equipped with a fan 9 per paragraph 0042); and a refrigerant circuit (thermodynamic circuit 13 per paragraph 0047) configured to circulate refrigerant in the refrigerant circuit and including a first heat exchanger (condenser 16 per paragraph 0047 and 0111) configured to cause the refrigerant to condense by exchanging heat between the refrigerant and a heat 

Regarding Claim 2,  Labaume discloses the claim limitations of claim 1 above and Labaume further discloses wherein the refrigerant circuit (13) is accommodated in the casing (the portion of thermodynamic circuit 13 in duct 4 at evaporator 14 as seen in figure 4 is within the casing of the ducts).
Regarding Claim 3,  Labaume discloses the claim limitations of claim 1 above and Labaume further discloses wherein the air handling unit further includes a third heat exchanger (double flow heat exchanger 18 per paragraph 0049) connected to the first duct and the second duct and configured to perform total enthalpy heat exchange between the air moving through the first duct and the air moving through the second duct ( heat is exchanged between the injected airflow F1 in the first duct and the extracted airflow F2 in the second duct per paragraph 0049).
Regarding Claim 4,  Labaume discloses the claim limitations of claim 3 and Labaume further discloses the second duct (for airflow F2) has the second inlet ( an inlet into air extraction duct 4) at a position on the second duct on a most upstream side in a direction of an air flow, and the second outlet ( an outlet from air extraction network 8) at a position on the second duct on a most downstream side in the direction of the air flow (as seen in figure 4), the third heat exchanger (18) is disposed at a position downstream of the second inlet and upstream of the second outlet (as seen in figure 4), and the second heat exchanger (14) is disposed at a position downstream of the third heat exchanger and upstream of the second outlet ( evaporator 14 is downstream of heat exchanger 18 and upstream of the outlet of the air extraction network 8 as seen in figure 4).

Regarding Claim 5,  Labaume discloses the claim limitations of claim 1 and Labaume further discloses a heat medium circuit (secondary circuit 21) configured to circulate the heat medium in the heat medium circuit and including the first heat exchanger (condenser 16), and a first pump (pump 22) configured to deliver the heat medium, wherein the heat medium circuit is connected to a fourth heat exchanger (heat exchanger 23) configured to heat water in a hot water supply tank (tank 3 of a water heater is heated by the heat exchanger 23 per paragraph 0053), the first pump includes a first outflow part through which the heat medium flows out from the first pump (where fluid flows from pump 22 to condenser 16) and a first inflow part through which the heat medium flows into the first pump (where fluid flows from the heat exchanger 23 to pump 22), and the heat medium circuit includes a first heat medium pipe configured to connect the first outflow part of the first pump and the first heat exchanger with each other (the portion of secondary circuit 21 connecting pump 22 to condenser 16), a second heat medium pipe configured to connect the first heat exchanger and the fourth heat exchanger with each other (the portion of secondary circuit 21 connecting condenser 16 to heat exchanger 23) , and a third heat medium pipe configured to connect the fourth heat exchanger and the first inflow part of the first pump with each other (the portion of secondary circuit connecting heat exchanger 23 to pump 22 as seen in figure 4).
Regarding Claim 10,  Labaume discloses the claim limitations of claim 3 and Labaume further discloses a heat medium circuit (secondary circuit 21) configured to circulate the heat medium in the heat medium circuit and including the first heat exchanger (condenser 16), and a first pump (pump 22) configured to deliver the heat medium, wherein the heat medium circuit is connected to a fourth heat exchanger (heat exchanger 23) configured to heat water in a hot water supply tank (tank 3 of a water heater is heated by the heat exchanger 23 per paragraph 0053), the first pump includes a first outflow part through which the heat medium flows out from the first pump (where fluid flows from pump 22 to condenser 16) and a first inflow part through .
Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takeuchi et al (DE 112014001194 T5 originally cited in the 10/29/2020 IDS).
Regarding claim 1, Takeuchi discloses (Figures 1, 4, 7, and 11) A refrigeration cycle apparatus comprising: a casing; an air handling unit accommodated in the casing (a casing the form of ductwork the inside air exhausted by the exhaust fan 24 and outside air supplied by the supply fan 70 per paragraph 0039 of the machine translation), the air handling unit including a first duct (for outside air supplied by the supply fan 70 through outside air passage 41) having a first inlet communicating with an outdoor space ( an inlet into outside air passage 41 where air enters the passage), and a first outlet communicating with an indoor space ( an outlet from supply fan 70 into the inside per paragraph 0038 and 0039) , a second duct (for inside air supplied by the exhaust fan 24 through inside air passage 40 per paragraph 0030 and 0039) having a second inlet communicating with the indoor space ( an inlet into inside air passage 40 where air enters the passage), and a second outlet communicating with the outdoor space ( an outlet from exhaust fan 24 for discharging air  paragraph 0030 and 0039), a first fan configured to force air to move from the first inlet to the first outlet through the first duct (supply fan 70), and a second fan configured to force air to move from the second inlet to the second outlet through the second duct (exhaust fan 24); and a refrigerant circuit (in heat pump cycle device 2 per 

Regarding Claim 2,  Takeuchi discloses the claim limitations of claim 1 above and Takeuchi further discloses wherein the refrigerant circuit (2) is accommodated in the casing (the portion of heat pump circuit 2 inner air passage 40 duct within heat exchanger 23).
Regarding Claim 3,  Takeuchi discloses the claim limitations of claim 1 above and Takeuchi further discloses wherein the air handling unit further includes a third heat exchanger (heat exchanging unit 4 per paragraph 0039) connected to the first duct and the second duct and configured to perform total enthalpy heat exchange between the air moving through the first duct and the air moving through the second duct ( heat is exchanged between the inside air passage 40 and the outside  passage 41 per paragraph 0039).
Regarding Claim 4,  Takeuchi discloses the claim limitations of claim 3 and Takeuchi further discloses the second duct (for airflow though inside air passage 40) has the second inlet ( an inlet into inside air passage 40) at a position on the second duct on a most upstream side in a direction of an air flow (as seen in figure 1, 4, 7, and 11), and the second outlet ( an outlet from exhaust fan 24 for discharging air  paragraph 0030 and 0039) at a position on the second duct on a most downstream side in the direction of the air flow (as seen in figure 1, 4, 7, and 11), the third heat exchanger (4) is disposed at a position downstream of the second inlet and upstream of the second outlet (as seen in figure 1, 4, 7 and 11), and the second heat exchanger (23) is disposed at a position downstream of the third heat exchanger and upstream of the 
Regarding Claim 5 and 10,  Takeuchi discloses the claim limitations of claim 1 and 3 above respectively and Takeuchi further discloses a heat medium circuit (a circuit including warm water passage 50 and water passage 52) configured to circulate the heat medium in the heat medium circuit and including the first heat exchanger (heat exchange 21), and a first pump (pump 54 in figures 1 and 7) configured to deliver the heat medium, wherein the heat medium circuit is connected to a fourth heat exchanger (heat exchanger 39) configured to heat water in a hot water supply tank (tank storing hot water 3 is heated by the heat exchanger 39 per paragraph 0035), the first pump includes a first outflow part through which the heat medium flows out from the first pump (where fluid flows from pump 54 to heat exchanger 21) and a first inflow part through which the heat medium flows into the first pump (where fluid flows from the heat exchanger 39 to pump 54), and the heat medium circuit includes a first heat medium pipe configured to connect the first outflow part of the first pump and the first heat exchanger with each other (the portion of pipe connecting pump 54 to heat exchanger 21), a second heat medium pipe configured to connect the first heat exchanger and the fourth heat exchanger with each other (the portion pipe connecting heat exchanger 21 to heat exchanger 39 along passage 50), and a third heat medium pipe configured to connect the fourth heat exchanger and the first inflow part of the first pump with each other (the portion of pipe connecting heat exchanger 39 to pump 54  along passage 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labaume et al. (US Patent Application Publication US 2011/0023517 A1) in view of Yves (FR 2979418 originally cited in the 10/29/2020 IDS).
Regarding Claim 9,  Labaume discloses the claim limitations of claim 3, however Labaume does not explicitly disclose the air handling unit further includes a damper disposed at the first duct, and a third duct configured to branch from the first duct, the third duct has a third inlet communicating with the first duct, and a third outlet communicating with the indoor space, and the damper is capable of switching between a first state where air moving through the first duct moves from the first duct to the third duct so that the air moving through the first duct bypasses the third heat exchanger, and a second state where the air moving through the first duct moves to the third heat exchanger, and the third inlet is closed.
Yves discloses (Figure 1) an air handling unit with a first duct for supplying outdoor air to an indoor space ( in second circuit 16) and a second duct for moving indoor air to an outdoor space (in first circuit 12) and exchange heat between the two ducts  in a third heat exchanger (per line 92-96 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS,  heat is exchanged in in heat exchanger 20), where the air handling unit further includes a damper disposed at the first duct (bypass valve 21 in branch 22 of the second circuit 16), and a third duct configured to branch from the first duct (branch 22), the third duct has a third inlet communicating with the first duct, and a third outlet communicating with the indoor space (the outlet for branch 22 communicates  with the circuit 16 downstream of the heat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air handling unit of Labaume to include the bypass of the air to air heat exchanger as taught by Yves. Doing so would provide a device that would make it possible to regulate a quantity of fresh air entering  the heat exchanger to regulate the temperature of the air leaving the heat exchanger via the air extraction circuit  as recognized by Yves ( per line 96-103 on page 3 of the machine translation of the description of FR2979418 provided with the 10/29/2020 IDS)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al (DE 112014001194 T5 originally cited in the 10/29/2020 IDS) in view of Yamashita et al. (US Patent Application Publication US 2013/0333862 A1).
Regarding Claim 11,  Takeuchi discloses the claim limitations of claim 10 above and Takeuchi further discloses the heat medium circuit further includes a fifth heat exchanger disposed at the first duct (heat exchanger 7), a first flow switching valve provided to the second heat medium pipe and forming a first flow passage and a second flow passage ( control valve 5), the heat medium moving from the first heat exchanger (21) to the fourth heat exchanger (39) through the first flow passage (from valve 5 to heat exchanger 39), the heat medium moving from the first heat exchanger to the fifth heat exchanger through the second flow passage ( for flow form heat exchanger 21 to valve 5  for flow to the heat exchanger 7), a second flow 
the first duct (for outside air supplied by the supply fan 70 through outside air passage 41) has the first inlet at a position on the first duct on a most upstream side in a direction of an air flow ( an inlet into outside air passage 41 where air enters the passage would be at the most upstream portion of the outside air passage), and the first outlet at a position on the first duct on a most downstream side in the direction of the air flow ( an outlet from supply fan 70 into the inside per paragraph 0038 and 0039, would be at the most downstream side of the passage 41), the third heat exchanger (4) is disposed at a position downstream of the first inlet and upstream of the first outlet (As seen in figure 1 and 7), and the fifth heat exchanger (7) is disposed at a position downstream of the third heat exchanger and upstream of the first outlet (7 is downstream of 4 and upstream of the outlet after supply fan 70).
However, Takeuchi does not explicitly disclose a second flow switching valve at the fifth heat medium pipe, as Takeuchi only discloses a merging part and is silent as to any valve at that location. Yamashita discloses (Figure 2 and 4) a heat exchanger (26a) connected to a flow circuit on both an inlet side and an outlet side by flow switching valves (22a and 23a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow switching valve of Takeuchi to include .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bridgers (US 4071080 A), Andersson (US 20170003036 A1) and Panula (US 20130000882 A1) discloses air heat recovery structures with additional heating and cooling circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763